Citation Nr: 0928763	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
bilateral hearing loss, prior to October 14, 2008.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from October 14, 2008.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO inter 
alia, granted service connection and assigned an initial, 
noncompensable rating for bilateral hearing loss, effective 
December 30, 2004.  In a December 2005 rating decision, the 
RO continued the initial, noncompensable rating.  In March 
2006, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned.  A statement of the case (SOC) 
was issued in June 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2006.

In June 2008, the Board remanded the claim on appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the requested 
development, the RO continued the denial of the claim (as 
reflected in an October 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

In February 2009, the Board again remanded the claim on 
appeal to the RO via the AMC in Washington, DC, for further 
development.  In an April 2009 rating decision, the RO 
granted a 10 percent rating for bilateral hearing loss, 
effective October 14, 2008.  The RO denied further increased 
ratings (as reflected in an April 2009 SSOC), and returned 
the case to the Board for further appellate consideration.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral hearing loss, the Board characterized the issues on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
granted a higher rating of 10 percent for the Veteran's 
bilateral hearing loss, inasmuch as higher ratings for 
bilateral hearing loss are available before and after October 
14, 2008, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
recharacterized the appeal as encompassing the two matters 
set forth on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

2.  Audiometric testing prior to October 14, 2008 revealed no 
worse than Level III hearing in the right ear with Level II 
hearing in the left ear.  

3.  Audiometric testing on October 14, 2008 revealed Level 
III hearing in the right ear with Level IV hearing in the 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, for the period prior to October 14, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100) and 4.86 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, from October 14, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2009 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for bilateral hearing loss, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  A 
March 2006 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the 
foregoing notice, and opportunity for the Veteran to respond, 
the April 2009 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of June 2005 and 
October 2008 VA audiological evaluations.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
has considered the fact that the case was remanded in 
February 2009, in part, to obtain outstanding VA treatment 
records.  Specifically, during the October 2008 VA 
evaluation, the examiner noted that speech recognition scores 
were too unreliable to score, but added that hearing 
thresholds were essentially unchanged from testing conducted 
in May 2007.  At the time of the February 2009 remand, the 
most recent records of VA treatment associated with the 
claims file were dated in June 2005.  Although, in the 
October 2008 SOC, the RO reported that review of VA 
outpatient treatment records indicated that the Veteran 
received hearing aids in June 2007, and audiology progress 
notes reflected treatment concerning wearing of hearing aids, 
with no hearing testing shown, the statement of the October 
2008 VA examiner contradicted the report that no hearing 
testing was shown.  As such, the Board instructed that the RO 
should obtain all records of evaluation and/or treatment of 
the Veteran's bilateral hearing loss from the Washington VA 
Medical Center (VAMC) since June 2005.  

In March 2009, the RO requested all records of outpatient 
treatment from the Washington VAMC, from January 1, 2005 to 
the present.  Records of VA treatment dated from July 2007 to 
December 2008 have been associated with the claims file.  
While the report of May 2007 hearing testing, described by 
the October 2008 VA examiner, has not been associated with 
the claims file, the results of such testing were included in 
the October 2008 VA evaluation report.  Moreover, the RO 
specifically requested all outpatient treatment records from 
the Washington VAMC since January 2005, consistent with the 
February 2009 remand.  Under these circumstances, the Board 
finds that VA has fulfilled its duty to attempt to obtain the 
Veteran's VA treatment records, and that no further action in 
this regard is required.  Additionally, the Board notes that, 
in a March 2009 statement, the Veteran himself indicated that 
he had obtained and sent in all evidence that would be 
needed.  

The Board has also considered the Veteran's assertions, 
advanced in his March 2006 NOD and a November 2008 statement, 
regarding the adequacy of his June 2005 and October 2008 VA 
evaluations, respectively.  In his NOD, the Veteran asserted 
that the audiologist was not honest in the way she conducted 
the test, in that, for all words he could not hear or were 
mispronounced, she would stop the machine, yell the word, and 
ask him to repeat it.  In his November 2008 statement, the 
Veteran reported that the October 2008 VA examiner cancelled 
the examination because he did not understand a few words he 
was unable to hear clearly.  He added that this is the reason 
the examiner sent a previous test.  The Veteran also reported 
that the examiner asked him to guess at the word or tone 
during his hearing test, which, he stated, would defeat the 
purpose of the test.  

To the extent that the Veteran's statements suggest that the 
June 2005 and October 2008 VA evaluations are inadequate, the 
Board finds that the report of each of these evaluations is 
adequate for rating purposes, as each addresses the 
applicable rating criteria related to the Veteran's service-
connected bilateral hearing loss and provides sufficient 
evidence for VA to make a decision on the claims on appeal.  
Notably, the October 2008 examiner specifically recommended 
rating the Veteran's bilateral hearing loss on puretone 
thresholds, as speech testing was unreliable.  Additionally, 
the October 2008 examiner added that hearing thresholds were 
essentially unchanged from testing conducted in May 2007, and 
included speech recognition scores from that date.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a).

When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

The Board notes that, where the question for consideration is 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  Here, the RO has already assigned 
staged ratings for the Veteran's bilateral hearing loss, and 
each following analysis is therefore undertaken with 
consideration of the possibility of further staged rating.


A.  Prior to October 14, 2008

The Veteran underwent a private audiological evaluation in 
December 2004.  The Veteran reported that he was having 
difficulty hearing in most listening situations.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
50
45
45
55
LEFT
55
55
45
55

Pure tone threshold averages were 48.75 decibels (dB) in the 
right ear and 52.5 dB in the left ear.  Speech discrimination 
scores were 80 percent in the right ear and 84 percent in the 
left ear.  The audiologist indicated that the Veteran had a 
moderate to severe degree of flat sensorineural hearing loss, 
bilaterally, with good speech discrimination, bilaterally.  
In a January 2005 letter, the Veteran's physician indicated 
that the Veteran had been seen in December 2004, and that the 
examination was essentially unremarkable.  He added that 
audiometric evaluation revealed moderate to severe 
sensorineural hearing loss, bilaterally.  The impression was 
sensorineural hearing loss, bilateral.  

The Veteran underwent VA audiological evaluation in June 
2005.  The Veteran described difficulty in understanding 
conversation if sound was at a distance.  He added that he 
had difficulty hearing the television.  On audiological 
testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
40
LEFT
45
45
50
55

Pure tone threshold averages were 40 decibels (dB) in the 
right ear and 48.75 dB in the left ear.  Speech 
discrimination scores were 86 percent in the right ear and 84 
percent in the left ear.  The diagnosis was mild to moderate 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.  

Records of VA treatment from July 2007 to November 2007 
pertain to treatment received in connection with the 
Veteran's hearing aids.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the 
puretone threshold averages on audiological evaluation in 
December 2004, when applied to Table VIA, reveal Level III 
hearing in the right ear and Level II hearing in the left 
ear.  Combining Level III hearing for the right ear and Level 
II hearing for the left ear according to Table VII reveals a 
noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  

Applying the method for evaluating hearing loss to the 
results of the June 2005 audiological evaluation reveals 
Level II hearing in the right ear, and Level II hearing in 
the left ear, based on application of the reported findings 
to Table VI.  Application of these findings to Table VII also 
corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Because the foregoing results do not reveal an exceptional 
pattern of hearing loss in either ear, Table VIA is not for 
application.  38 C.F.R. § 4.86(a).

Thus, for the period prior to October 14, 2008, a compensable 
rating for bilateral hearing loss is not warranted.  

B.  From October 14, 2008

The Veteran underwent VA audiological evaluation in October 
2008.  The Veteran reported that the functional effect of his 
hearing loss on his daily and occupational activities was 
significant difficulty in all listening situations if he was 
not wearing his hearing aids.  On audiological testing, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
45
55
55
LEFT
55
55
65
65

Pure tone threshold averages were 52.5 decibels (dB) in the 
right ear and 60 dB in the left ear.  The audiologist 
indicated that speech recognition scores on the Maryland CNC 
Word List were too unreliable to score.  She recommended 
rating the Veteran's bilateral hearing loss on puretones, as 
speech testing was unreliable.  She stated that the Veteran 
did not respond to most of the words on speech recognition 
testing.  She added that hearing thresholds were essentially 
unchanged from testing in May 2007, at which time speech 
recognition scores were good bilaterally.  On that date, 
speech discrimination scores were 88 percent in the right ear 
and 80 percent in the left ear.  The audiologist noted that 
the reported puretone thresholds were felt to reliably 
reflect the Veteran's organic level of hearing.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear. 

In an addendum prepared on the date of the VA evaluation, the 
audiologist noted that the initial responses to puretones 
were 10 to 15 dB poorer than the final results, and were not 
consistent with speech recognition threshold.  She added that 
speech recognition threshold responses were 1/2 word 
responses in the left ear.  The same results were obtained 
when repeated, and were considered reliable and consistent 
with puretones.  The audiologist indicated that speech 
recognition scores were poor and not consistent with the 
Veteran's ability to understand conversation in a quiet 
environment without hearing aids.  She added that he would 
not repeat most of the words, though re-instructed many 
times.  She recommended rating on puretones.    

Table VIa may be used to determine a Roman numeral 
designation when the examiner states that the use of the 
speech discrimination test is not appropriate, as in this 
case.  See 38 C.F.R. § 4.85(c).  Applying the Veteran's 
October 2008 puretone results to Table VIa reveals Level III 
hearing in the right ear and Level IV hearing in the left 
ear.  Combining Level III hearing for the right ear and Level 
IV hearing for the left ear according to Table VII results in 
a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Moreover, in light of the October 2008 examiner's opinion 
that the Veteran's hearing thresholds were essentially 
unchanged from testing conducted in May 2007, the Board has 
also considered whether applying the results of speech 
discrimination testing conducted in May 2007 to the 
applicable rating criteria would result in a rating in excess 
of 10 percent.  However, applying the method for evaluating 
hearing loss to the results of the October 2008 puretone 
testing and the May 2007 speech discrimination testing 
reveals Level II hearing in the right ear, and Level IV 
hearing in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The results of the October 2008 audiological evaluation 
reveal an exceptional pattern of hearing loss in the left 
ear, as the puretone threshold at each of the four specified 
frequencies was 55 dB or more.  Application of these findings 
to Table VIA reveals Level IV hearing in the left ear.  As 
noted above, combining Level IV hearing for the left ear and 
Level II hearing for the right ear according to Table VII 
would still result in 1a noncompensable rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Thus, for the period since October 14, 2008, a rating in 
excess of 10 percent is not warranted.

C.  Both Periods

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss.  
In this regard, in his March 2006 NOD, the Veteran asserted 
that his wife had to repeat herself and scream out to have a 
conversation with him, which was putting a stress on their 
relationship.  He added that there had been instances in 
which he had not heard fire trucks until they were on his 
bumper.  He reported in a November 2008 statement that he had 
been ridiculed, had been stopped by police, had problems in 
waiting rooms and problems with phone conversations, and 
could not watch television with his wife because of his 
bilateral hearing loss.  

However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2008).

As a final point, the Board recognizes that, in the October 
2008 audiological evaluation report, the audiologist included 
the Veteran's description of the functional effect of his 
hearing loss on his daily/occupational activities; 
specifically, difficulty hearing in all listening situations 
if he was not wearing his hearing aids.  While the functional 
effect of the Veteran's bilateral hearing loss on 
employability would be relevant to a claim for a higher 
rating on an extra-schedular basis (see Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)), here, the Veteran has 
not asserted entitlement to an extra-schedular rating for 
bilateral loss for any stage under consideration, and such is 
not otherwise raised by the evidence of record.  See Colayong 
v. West, 12 Vet. App. 524, 536 (1999).  

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's bilateral hearing loss, 
pursuant to Fenderson, and each claim for increase must be 
denied.  In reaching the conclusion to deny a higher rating 
at each stage, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, given the 
mechanical method of deriving schedular ratings for hearing 
loss, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

An initial, compensable rating for bilateral hearing loss, 
prior to October 14, 2008, is denied.  

A rating in excess of 10 percent for bilateral hearing loss, 
from October 14, 2008, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


